Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The instant claims recite a limitation that occurs (generating, by the at least one processor, a data structure in a memory for storing the test order) if a conditional statement is met (if the memory usage of the memory is below a threshold).  However, because of the conditional statement, the limitation is not required to occur.  That is, should the memory usage of the memory be below a threshold never happen, the limitation of generating, by the at least one processor, a data structure in a memory for storing the test order will never happen.  Therefore, this limitation is not required.  Further, the claims are silent on what should occur if the conditional statement is not met, leaving this portion of the claim broad and open to interpretation.  Therefore, should the processing load of the at least one processor be below a threshold not occur, Examiner interprets no change to the invention for the reasons above.  According to MPEP 2106 II, language that suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 2-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claims 2-20 are directed to a system, method, or product which are/is one of the statutory categories of invention.  (Step 1: YES).

The Examiner has identified independent method Claim 2 as the claim that represents the claimed invention for analysis and is similar to independent apparatus Claim 12.  Claim 2 recites the limitations of processing a test order comprising: receiving an order for an instrument; automatically determining, based on at least one criteria, that the order is to be executed in a test order mode; in response to determining that the order is to be executed in the test order mode, identifying, a memory usage of a memory; generating a data structure in a memory for storing the test order, if the memory usage of the memory is below a threshold, in which the data structure is indicative of an order book; ranking said test order; storing said test order in the data structure; generating a response for said test order indicating at least whether said test order executed; and transmitting said response for said test order.

These limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity.  Processing a test order recites a fundamental economic practice.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a fundamental economic practice, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.  The at least one processor and a remote computer in Claims 2 and 12 are just applying generic computer components to the recited abstract limitations.  Claim 12 is also abstract for similar reasons. (Step 2A-Prong 1: YES. The claims are abstract)

This judicial exception is not integrated into a practical application. In particular, the claims only recite at least one processor and a remote computer in Claims 2 and 12. The computer hardware is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore claims 2 and 12 are directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)

The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer hardware amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  See Applicant’s specification para. [0166, 0170, 0179] about implantation using general purpose or special purpose computing devices and MPEP 2106.05(f) where applying a computer as a tool is not indicative of significantly more.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they  do not impose any meaningful limits on practicing the abstract idea.  Thus claims 2 and 12 are not patent eligible. (Step 2B: NO. The claims do not provide significantly more)
  
Dependent claims 3-11 and 13-20 further define the abstract idea that is present in their respective independent claims 2 and 12 and thus correspond to Certain Methods of Organizing Human Activity and hence are abstract for the reasons presented above.  The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Therefore, the claims 3-11 and 13-20 are directed to an abstract idea.  Thus, the claims 2-20 are not patent-eligible.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDSAY M MAGUIRE whose telephone number is (571)272-6039.  The examiner can normally be reached on Monday to Friday 8:30 to 5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid Merchant can be reached on (571) 270-1360.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






Lindsay Maguire
7/13/21
/LINDSAY M MAGUIRE/Primary Examiner, Art Unit 3693